Citation Nr: 1037468	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran retired from active duty in October 1987 with more 
than 20 years of service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran testified at a personal hearing before a 
Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In August 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

In March 2010, the RO increased the rating for bilateral hearing 
loss to 10 percent, effective the entire time on appeal.  The 
Veteran was advised of the above grant of increased rating; 
however, he did not withdraw his appeal.  

In claims for an original or increased rating, a veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 
35 (1993).  Thus, this appeal continues.  


FINDING OF FACT

Bilateral hearing loss is manifested by no more than level III 
hearing in the right ear and level V in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code (DC) 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2009); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  

The Ratings Schedule, under DC 6100, provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation (I 
though XI) for hearing impairment, established by a state 
licensed audiologist including a controlled speech discrimination 
test (Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average which 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a) (2009), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear is to be evaluated separately.  Id.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.  

The Court has noted that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
numeric designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In June 2006, the Veteran was afforded a VA audiological 
examination, which showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
40
50
70
LEFT
30
40
70
70
70

Average puretone thresholds were 52.5 decibels in the right ear 
and 62.5 decibels in the left ear.  Speech recognition scores 
were 100 percent in both ears.  The diagnosis was bilateral 
sensorineural hearing loss.  

In November 2009, the Veteran underwent a second VA audiological 
evaluation, which showed the following puretone thresholds: 







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
70
75
LEFT
55
55
70
70
70

Average puretone thresholds were 58.8 decibels in the right ear 
and 66.3 decibels in the left ear.  Speech recognition scores 
were 88 and 80 percent, respectively for the right and left ears.  
The diagnosis was bilateral moderately-severe hearing loss.  

The Veteran's two audiological tests conducted since 2006 show 
some fluctuations in the threshold levels.  The audiological 
tests, however, do not indicate that he is entitled to an 
increased evaluation.  

Specifically, based upon the results of the June 2006 
audiological examination, from Table VI of 38 C.F.R. § 4.85, a 
Roman numeral I is derived for the right ear and a Roman numeral 
II is derived for the left ear.  A noncompensable evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting the 
applicable rows with the applicable columns.  

A Roman numeral III is derived for the right ear and a Roman 
numeral IV is derived for the left ear, based upon the results of 
the November 2009 VA examination.  A 10 percent evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V 
with column V.  

However, the left ear shows an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) for the November 2009 VA 
examination.  Applying Table VIa to the puretone threshold 
averages for the left ear from the November 2009 VA examination, 
a Roman numeral V hearing loss is established in the left ear, 
and as mentioned above, a Roman numeral III is derived for the 
right ear.  Under the 38 C.F.R. § 4.85, Table VII, these findings 
warrant no more than a 10 percent evaluation.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone threshold for both ears meet the criteria for 
a higher rating, and, the Veteran has not submitted any 
additional treatment records reflecting his bilateral hearing 
loss.  Thus, the Board finds that the criteria for a higher 
evaluation have not been met.  

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of hearing 
loss according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his 
hearing loss has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's bilateral hearing loss.  

Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his bilateral hearing loss.  Further, marked interference 
with employment has not been shown.    

The Board has also considered the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on objective 
test results to determine whether referral for an extraschedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak, 21 Vet. App. at 455.

Here, both examiners noted the Veteran's difficulty hearing, with 
the November 2009 examiner specifically noted difficulty hearing 
in restaurants and increasing the sound on the television.  
However, speech recognition ability is specifically contemplated 
in assigning a schedular rating.  Therefore, there is no basis 
for a higher rating Martinak. 

The Board is aware of the Veteran's complaints about not being 
able to hear well; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 349.  There was no indication that the audiological 
evaluations produced test results which were invalid.  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against a rating in excess of 10 
percent.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and the representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The RO sent a letter to the Veteran in March 2006 with the VCAA 
notice requirements for his increased rating claim.  In the 
letter, the Veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability was worse than the current 
evaluation contemplates.  

The letter also informed the Veteran that he must provide medical 
or lay evidence demonstrating a worsening of his disability and 
the impact on his employment and daily life, which can also be 
substantiated by sending statements from other individuals who 
are able to describe in what manner the disability has become 
worse.  It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain them 
for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  

Since the claim is being denied, any such effective date 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA obtained the Veteran's 
service treatment records, VA outpatient treatment records from 
March 2006 to January 2007, and private treatment records dated 
October to November 2005.  He was also provided with VA 
examinations in connection with his claims on appeal.  The 
examiners reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided conclusions with 
supportive rationale.  The Board finds that the VA examination 
reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  


ORDER

A rating in excess of 10 percent for bilateral hearing loss is 
denied.  



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


